Citation Nr: 0525722	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  95-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism (residuals of Grave's disease).

2.  Entitlement to an initial evaluation in excess of 40 
percent for a herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1988 to 
December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  The 
procedural history of this case is somewhat confusing as the 
veteran submitted separate notices of disagreement for each 
issue on appeal.  In any event, by that rating decision, the 
RO, in pertinent part, granted service connection for a 
herniated nucleus pulposus at L5-S1 and for hypothyroidism 
(residuals of Grave's disease).  A 20 percent evaluation was 
assigned for the former disability and a 10 percent 
evaluation for the latter.  The veteran is contesting the 
initial ratings.

In July 1997, the RO increased the veteran's low back 
disability rating to 40 percent. Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

The Board notes that the RO, in its January 1994 rating 
decision, granted service connection for "hypothyroidism, 
status post hyperthyroidism evaluation Grave's 
ophthalmopathy, exposure keratopathy and exophthalmus."  That 
disability, as characterized above, was assigned a 10 percent 
disability rating.  In October 2000, the RO granted a 
separate evaluation for Grave's ophthalmopathy to which it 
assigned a 20 percent evaluation.  

In November 2003, the issues were remanded by the Board for 
further development.  

The veteran's representative in an August 2005 brief, raised 
claims of service connection for anxiety, depression, and 
chronic headaches, secondary to Grave's disease.  The 
representative also appeared to raise an increased rating 
claim for Grave's ophthalmopathy by stating that the 
veteran's eye disability worsened.  The Board hereby refers 
these matters to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the November 2003 Board remand, a VA examination was 
requested for the veteran's residuals of Grave's Disease.  
Although subsequent to the November 2003 Board remand there 
are treatment records in the claim's folder for the veteran's 
hypothyroidism, there does not appear to be an examination 
providing the evaluation requested by the November 2003 
remand.  The United States Court of Appeals for Veterans 
Claims has indicated that a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet.App. 168, 271 (1998).

The veteran's representative in the August 2005 brief, argued 
that the veteran's June 2004 VA examination did not provide 
adequate findings for the veteran to be rated under the 
recently revised criteria for intervertebral disc syndrome.  
Under these circumstances, the veteran must be afforded 
another VA examination for his back disorder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
VA examinations for his service-
connected hypothyroidism and back 
disorder.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examinations.  The examiner is also 
asked to enumerate all symptoms 
associated with the veteran's 
hypothyroidism and describe each 
symptom as mild, moderate, or severe.  
The examiner should specifically 
comment on any fatigability, 
constipation, mental sluggishness, 
muscular weakness, mental disturbance, 
and weight gain.  In evaluating the 
veteran's low back disorder, the 
examiner is asked to do the following: 
provide range of motion studies; 
comment on whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm with 
little intermittent relief; and whether 
there have been any incapacitating 
episodes over the past 12 months, their 
duration, along with indications of any 
chronic orthopedic and neurologic 
manifestations, requiring bedrest and 
treatment by a physician.  

2.  After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefits 
sought can be granted.  Unless the 
benefits sought are granted, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




